EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eunhee Park, Reg. No. 42,976, on 2/17/2022.
The claims have been amended as follows: 

1. (Currently Amended)  A system comprising:
	a memory;
	a processor configured to be in communication with the memory, wherein:
	the processor comprises a circuit including logic gates, and a separate floating-point unit (FPU);
	the circuit of the processor is configured to initialize an estimated quotient between a dividend and a divisor;
	the FPU of the processor is configured to receive the estimated quotient from the circuit and execute a refinement process to refine the estimated quotient in a FPU pipeline, the FPU pipeline including at least a first iteration of operations and a second iteration of operations, the refinement process comprises:
	in the first iteration of operations, generating a first unnormalized floating-point value using the initialized estimated quotient;
	in the second iteration of operations, generating a second unnormalized floating-point value using the first unnormalized floating-point value; and
	the separate FPU of the processor is further configured to determine a final quotient between the dividend and the divisor based on the second unnormalized floating-point value.

9. (Currently Amended)  A computer-implemented method comprising:
	initializing, by a circuit integrated in a processor, an estimated quotient between a dividend and a divisor;
	receiving, by a separate floating-point unit (FPU) of the processor, the estimated quotient from the circuit;
	executing, by [[a]]the separate floating-point unit (FPU) of the processor, a refinement process to refine the estimated quotient in FPU pipeline, the FPU pipeline including at least a first iteration of operations and a second iteration of operations, the refinement process comprises:
	in the first iteration of operations, generating, by the processor, a first unnormalized floating-point value using the initialized estimated quotient;
	in the second iteration of operations, generating, by the processor, a second unnormalized floating-point value using the first unnormalized floating-point value; and
	determining, by the separate FPU of the processor, a final quotient  between the dividend and the divisor based on the second unnormalized floating-point value.

17. (Currently Amended)  A system comprising:
	a memory;
	a processor configured to be in communication with the memory, wherein:
	the processor comprises a circuit including logic gates, and a floating-point unit (FPU);
	the circuit of the processor is configured to initialize an estimated quotient between the dividend and the divisor;
	the FPU of the processor is configured to:
		receive the estimated quotient from the circuit;
	execute a refinement process to refine the estimated quotient in a floating-point unit (FPU) pipeline; and
	determine a final quotient based on an outcome of the refinement process,
	wherein the refinement process comprises generating at least one unnormalized floating-point value based on the initialized estimated quotient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Faget (US 5,377,134) and Dibrino et al. (US 2016/0313976).  Faget discloses a floating-point pipeline wherein a first (i.e. initial) quotient value is generated in a first pass (i.e. iteration) through the pipeline, and wherein further pipeline iterations refine the quotient via a quotient convergence or Newton Raphson division algorithm.  Dibrino discloses providing an initial quotient via quotient lookup logic that is separate from an iteration pipeline, wherein the quotient lookup logic provides quotient bits for each iteration of the iteration pipeline, and wherein the iteration pipeline executes the SRT division algorithm.
However, neither reference teaches generating an unnormalized floating-point value based on the initialized estimated quotient, and a final quotient therefrom, via a refinement process executing in a floating-point pipeline.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182